JUDGE HINES
delivered the opinion oe the court.
Appellant presented a claim for more than $100 to the Meade County Court of Levy and Claims, which was rejected, and appeal taken to the circuit court of that county. The claim was rejected on the 14th day of November, 1876, and *214the appeal-bond executed in the circuit court clerk’s office on the 17th day of February, 1877, ninety-three days after the rejection of the claim. The circuit court dismissed the appeal because not taken within sixty days, as required by section 729, Civil Code. The appeal is from that judgment. The right to appeal to the circuit court from an order rejecting a claim by the court of levy is- conferred by section 11, article 3, chapter 27 of the General Statutes, and the manner of taking the appeal, as well -as the time in which it can be taken, is governed by chapter 2, title 16 of Civil Code. .Before the passage of the act of March 7, 1867, which is in substance the section of the General Statutes referred to, no appeal was allowed to the circuit court from such judgments, but the appeal was direct to the Court of Appeals. (3 Bush, 164; Arnold v. Smith.)
Judgment affirmed.